Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are active in this application.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/27/2021, 07/09/2021 and 02/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner's Note
4.	The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (see MPEP 2123).
The Examiner has cited particular locations in the reference(s) as applied to the claims below for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-5 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deshmukh (US 2014/0201225).  
	Regarding to claim 1, Deshmukh discloses a method of operating a hosting service, comprising: 
	receiving multiple input events ([0033], receiving an input event stream); 
	validating each of the received input events ([0033]-[0035], “For events received via an event stream, the time information associated with an event is used to ensure that the events in the event stream arrive in the order of increasing timestamp values. This enables events received in the event stream to be ordered and processed based upon their associated time information. In order to enable this ordering, timestamps are associated with events in an event stream in a non-decreasing manner such that a later-generated event has a later timestamp than an earlier-generated event. As another example, if sequence numbers are being used as time information, then the sequence number associated with a later-generated event is greater than the sequence number associated with an earlier-generated event. Events belonging to the same event stream are generally processed in the order imposed on the events by the associated time information, with earlier events being processed prior to later events. In some embodiments, multiple events may be associated with the same timestamp or sequence number, for example, when the worldly events represented by the data stream events occur at the same time. In these situations, the events are processed in the order received”); 
	providing an absolute ordering of those validated received input events of the received multiple input events having a same partition key, the absolute ordering comprising a monotonically increasing identifier ([0033]-[0035], [0056]-[0059]); 
	providing a respective naming pattern to the each of the validated received events, the naming pattern including the partition key ([0056]-[0057], “A sequence of consecutive events or tuples in the input stream, each satisfying certain conditions constitutes a pattern. The pattern recognition functionality allows a user to define conditions on the attributes of incoming events or tuples and to identify these conditions by using string names called correlation variables. In the qDelayedShipments query, "A" and "B" are the correlation variables. The pattern to be matched is specified as a regular expression over these correlation variables and it determines the sequence or order in which conditions should be satisfied by different incoming events to be recognized as a valid match. A sequence of consecutive events in the input stream satisfying these conditions constitutes a pattern. In one embodiment, the output of a MATCH_RECOGNIZE query is a stream”); 
	appending the validated received input events to an append-only ledger as archived events using the naming pattern ([0043]-[0044], [0056]-[0057]); and 
	maintaining a schema cache and a subscription cache ([0037], [0041], [0056]-[0057] and [0218]).

	Regarding to claim 2, Deshmukh discloses wherein the naming pattern is provided by an archiver program ([0043]-[0044], [0056]-[0057]).

	Regarding to claim 3, Deshmukh discloses wherein validating each of the received input events comprises: validating that each received input event is well-formed ([0033]-[0035], [0056]-[0059]); retrieving a respective schema corresponding to each received input event from the schema cache ([0033]-[0037], [0056]-[0059]); and validating respective data of each received input event against the retrieved respective schema ([0033]-[0035], [0056]-[0059]).

	Regarding to claim 4, Deshmukh discloses determining that at least one of the received input events includes instruction data to update at least one of the schema cache and the subscription cache ([0037], [0041], [0056]-[0057] and [0218]); and updating the at least one of the schema cache and the subscription cache according to the instruction data ([0037], [0041], [0056]-[0057] and [0218]).

	Regarding to claim 5, Deshmukh discloses dispatching archived events from the append-only ledger to clients ([0043]-[0044], [0056]-[0057]).

	Regarding to claim 11, Deshmukh discloses system (Figure 8) for maintaining an event-based database hosting service, comprising: 
	an input module configured to receive input events (Figure 8, input subsystem); 
	an append-only ledger (Figure 8) configured to store the input events as archived events in a memory of the event-based database hosting service ([0043]-[0044], [0056]-[0057]); 
	a non-transitory storage medium that stores instructions (Figure 8); 
	an output module (Figure 8, output subsystem) configured to dispatch the archived events stored in the append-only ledger ([0043]-[0044], [0056]-[0057]); and 
	a processing module (Figure 8) communicatively linked with the input module, the output module, the append-only ledger, and the non-transitory storage medium; 
	wherein execution of the instructions by the processing module cause the system to: 	receive the input events on the input module ([0033], receiving an input event stream); 
	validate each of the received input events ([0033]-[0035], “For events received via an event stream, the time information associated with an event is used to ensure that the events in the event stream arrive in the order of increasing timestamp values. This enables events received in the event stream to be ordered and processed based upon their associated time information. In order to enable this ordering, timestamps are associated with events in an event stream in a non-decreasing manner such that a later-generated event has a later timestamp than an earlier-generated event. As another example, if sequence numbers are being used as time information, then the sequence number associated with a later-generated event is greater than the sequence number associated with an earlier-generated event. Events belonging to the same event stream are generally processed in the order imposed on the events by the associated time information, with earlier events being processed prior to later events. In some embodiments, multiple events may be associated with the same timestamp or sequence number, for example, when the worldly events represented by the data stream events occur at the same time. In these situations, the events are processed in the order received”); 
	provide an absolute ordering of the input events ([0033]-[0035], [0056]-[0059]); and 
	append the input events to the append-only ledger according to the absolute ordering ([0033]-[0035], [0056]-[0059]).

	Regarding to claim 12, Deshmukh discloses wherein the append-only ledger is a write-once-read-many ledger ([0047]-[0048]).

	Regarding to claim 13, Deshmukh discloses wherein: the absolute ordering of the input events is based on a naming pattern that includes a partition key and a monotonically increasing identifier ([0033]-[0035], [0043]-[0044], [0056]-[0057]).

	Regarding to claim 14, Deshmukh discloses wherein the absolute ordering of the input events is provided by an archiver program that appends the input events to the append-only ledger as the archived events ([0043]-[0044], [0056]-[0057]).

	Regarding to claim 15, Deshmukh discloses a schema cache and a subscription cache ([0037], [0041], [0056]-[0057] and [0218]).

	Regarding to claim 16, Deshmukh discloses wherein to validate each of the received input events, execution of the instructions further causes the system to: validate that each received input event is well-formed ([0033]-[0035], [0056]-[0059]); retrieve a respective schema corresponding to each received input event from the schema cache ([0033]-[0035], [0056]-[0059]); and validate respective data of each received input event against the retrieved respective schema ([0033]-[0035], [0056]-[0059]).

	Regarding to claim 17, Deshmukh discloses wherein the execution of the instructions further causes the output module of the system to: select archived events from the append-only ledger ([0043]-[0044], [0056]-[0057]); dispatch the selected archived events from the append-only ledger to clients ([0043]-[0044], [0056]-[0057]).

Allowable Subject Matter
6.	Claims 6-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERILYN P NGUYEN whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/            Primary Examiner, Art Unit 2153